Citation Nr: 0604939	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  95-33 476	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for sinusitis and 
allergic rhinitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
March 1978 and from December 1990 to July 1991.  She served 
in the Southwest Asian theater of operations from January 14, 
1991, to April 29, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an increased evaluation 
for sinusitis and allergic rhinitis, evaluated as 10 percent 
disabling.  The matter was most recently remanded to Appeals 
Management Center (AMC) in August 2004 to undertake 
additional development.

The veteran provided testimony to the undersigned Veterans 
Law Judge via videoconference hearing in August 2000.  A copy 
of the transcript has been associated with the file.  

This appeal initially included claims for entitlement to 
service connection a skin disorder and an eye disorder and 
entitlement to an increased evaluation for migraine 
headaches.  The Board issued a decision in August 2004 that 
denied service connection for a skin disorder, and that 
assigned a 50 percent rating disability rating for migraine 
headaches.  The claim for service connection for an eye 
disorder was remanded to the RO for additional development.  
Thereafter, by a rating action dated in October 2005, service 
connection for dry eye syndrome with blepharitis and 
meibomitis was granted.  In view of the foregoing, the issues 
of entitlement to service connection for a skin disorder and 
an eye disorder and entitlement to an increased rating for 
migraine headaches are no longer the subjects of appellate 
consideration.


FINDING OF FACT

On January 31, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, requesting 
that her claim for an increased rating for sinusitis and 
allergic rhinitis be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran, 
through her representative, has withdrawn her claim for an 
increased rating for sinusitis and allergic rhinitis and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have 



jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the claim of entitlement for an increased 
rating for sinusitis and allergic rhinitis is dismissed.



                       
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


